UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED ST A TES OF AMERICA,

                 V.                                                 ORDER

JOSE DELEON,                                                    14 Cr. 28 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the violation of supervised release hearing currently

scheduled for January 16, 2020 is adjourned to February 21, 2020 at 3:30 p.m. in Courtroom

705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New

York.

Dated: New York, New York
       January ll_, 2020
                                                   SO ORDERED.



                                                   Paul G. Gardephe
                                                   United States District Judge
